Title: From John Quincy Adams to Louisa Catherine Johnson Adams, 17 June 1824
From: Adams, John Quincy
To: Adams, Louisa Catherine Johnson


				
					My dearest wife.
					Washington 17. June 1824.
				
				Since Johnson Hellen departed, last Sunday, I have been moping in Solitude; but the day after he went away, I was made light-hearted by the receipt of your two Letters of the 9th. and 11th. instt. which came together—I suppose Johnson is by this time with you; but I dont know whether that will stimulate or dispel John’s home sickness—The week from the time when you left me, was one of the warmest I ever experienced in Washington—The week that followed, including this day has been the coldest that I ever felt here in June.—I doubt whether Bedford itself has been much cooler.Last evening I spent partly at Dr Thorton’s, with a small party—The first time I had been from home since your absence.18. June Evening.I was not surprized, after receiving your Letters, at meeting at the door of our House, our son John, upon returning from my Office this day to dinner—and was delighted at the account he gave me of the effect of the waters upon your health and Spirits—As he met Johnson within a days reach of Bedford, you will have been, not more than one day without your attendant Cavalier—Mr Benton of Missouri called this morning to take leave; about to depart on his return home—The investigating Committee have gone through the taking of their testimony, and are to finish to-morrow.Your ever affectionate
				
					J. Q. Adams
				
				
			